DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/814,409 filed on 03/10/2020.
3.	Claims 1-17 are pending.  

Claims 1, 9 and 16 are independent claims.  

Specification/Abstract

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. TOSCA, IT).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
Claim Objections
5.	Claims 1-6, 9-14 and 16-17 are objected to because of the following informalities: improper capitalization of terms in the claims that are neither the first word of the sentence nor trademarks.  (e.g. “TOSCA”, “OVF”).  Abbreviations must be spelled out the first time they are used.  Appropriate correction is required. Specifically the use of the acronym “TOSCA” or “OVF” should be spelled out once in the claims, as the intent of their meaning is likely to be changed over time.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter
	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 16 recites a “system, comprising: an upper server; and a target platform” that has been reasonably interpreted as a computer program, software, listing per se (see p. 1, para. [0002], of the specification).  Claim 1 recite the “system, comprising: an upper server; and a target platform…” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 16 is rejected as non-statutory – see MPEP 7.05.01.  
	Claim 17 do not remedy the deficiencies of claim 16, and is also rejected as non-statutory.
8.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 and 16 recites determining an application deployment template, determining a target platform for application deployment, generating application deployment information, creating an application deployment template and determine configuration parameters. 
The limitation of determining an application deployment template, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user mentally determining an application deployment template. Similarly, the limitation of determining a target platform for application deployment, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “determining” in the context of this claim encompasses the user mentally determining a target platform for application deployment. Similarly, the limitation of generating application deployment information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “generating” in the context of this claim encompasses the user thinking about generating application deployment information. Similarly, the limitation of creating an application deployment template, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “creating” in the context of this claim encompasses the user mentally “creating” an application deployment template. Similarly, the limitation of determine configuration parameters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a computer” language, “determine” in the context of this claim encompasses the user mentally determine configuration parameters. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a processor to perform the receiving, send/sending, obtaining and deploy steps. The processor these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform both receiving, send/sending, obtaining and deploy steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-8, 10-15 and 17 do not remedy the deficiencies of claims 1, 9 and 16 and are also rejected as non-statutory.
Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 7-9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aswathanarayana et al., U.S. Patent No. 9,935,825 (hereinafter Aswathanarayana) in view of Dauchy et al., CN 107,836,007A (hereinafter Dauchy). 
   In regards to claim 1, Aswathanarayana teaches:
A method, comprising: (Abstract, see a system and method for provisioning of application environment and deployment of application across hybrid cloud platform. In one embodiment, a method is provided for provisioning an application environment across a hybrid cloud platform. The method comprises generating a platform independent provisioning template based on at least one of a resource specification and a configuration data. The platform independent provisioning template is compatible with multiple cloud platforms).
receiving an application deployment request (column 8, lines 60-62, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface), (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform) and (column 11, line 66 – column 12, line 8, see the disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform).
determining, based on the application deployment request, an application deployment template required for application deployment, (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform), (column 5, lines 49-55, see further, the template module 203 generates the target platform artefacts (TPA) using UCDC-TD, TCPS and RM. TPA includes artefacts like target platform specific scripts, target platform specific templates, target platform specific configurations, and so forth. In some embodiments, TPA includes at least one of a target provisioning template and a target provisioning script) and (column 8, lines 44-47, see  the template module generates the UCDC-WD using the WS, DS, TCPS. The template module further generates the target platform artefacts (TPA) using the TCPS, URS and RM information and captures the artefact information in the AT construct of UCDC-TD).
wherein the application deployment template conforms to a TOSCA template format (column 17, lines 39-43, see the platform independent provisioning template comprises a unified cloud deployment context (UCDC) template in XML format based on topology and orchestration specification for cloud application (TOSCA) standard) and (column 5, lines 22-32 , see the UCDC template is based on TOSCA (topology and orchestration specification for cloud application) standard with certain specific extensions. The UCDC template includes a static representation section of the template called UCDC-Service Context (UCDC-SC). The UCDC-SC contains of a topology definition (UCDC-TD) and a workflow definition (UCDC-WD) for the application environment. UCDC-TD represents the topology using constructs like NodeType (NT), RelationshipType (RT) and ArtifactType (AT) as per the TOSCA standard).  
the application deployment template comprises information about a target platform (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform), (column 5, lines 49-55, see further, the template module 203 generates the target platform artefacts (TPA) using UCDC-TD, TCPS and RM. TPA includes artefacts like target platform specific scripts, target platform specific templates, target platform specific configurations, and so forth. In some embodiments, TPA includes at least one of a target provisioning template and a target provisioning script) and (column 8, lines 44-47, see  the template module generates the UCDC-WD using the WS, DS, TCPS. The template module further generates the target platform artefacts (TPA) using the TCPS, URS and RM information and captures the artefact information in the AT construct of UCDC-TD).
and application deployment information for application deployment on the target platform (column 4, lines 37-54, see  for example, it facilitates the admin user to define configuration of resource specification (RS) to be employed for creation of platform independent provisioning templates. Similarly, it facilitates the end user to provision application environment and to deploy application across the hybrid cloud platform. The resource specification may include an application specification (AS) and a deployment specification (DS). Application specification includes details about the type of workload to be deployed. Similarly, deployment specification includes details about the target cloud platform. In some embodiments, resource specification may also include information like a computing capacity, a storage capacity, a network requirement, an application executable, an application container, a middleware information, a database information, and so forth. Further, resource specification may also include a workflow specification (WS) which in turn includes process flows for provisioning and deployment). 
sending the application deployment information to the target platform based on the information about the target platform in the application deployment template (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface).
obtaining values of configuration parameters required for the application deployment on the target platform (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms), (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform) and (column 11, line 66 – column 12, line 8, see the disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform) (emphasis added). 
sending the values of the configuration parameters to the target platform (column 11, line 66 – column 12, line 8, see the disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform), (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface) and (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) (emphasis added).
Aswathanarayana doesn’t explicitly teach:
the target platform is a platform of a type other than a TOSCA platform.
However, Dauchy teaches such use: (p. 4, 5th para., see one example is using cloud application such as topology specification (TOSCA) and other public model standard, which enables the portability of the model. In one example, the combined market portal 202 to allow a model standard proxy and shared model storage 210. In this way, it can be Introspective in the model at each client environment, be customized for the particular case, and then is used for performing automatic life cycle operation (such as installation, configuration, updating, stopping, etc.). there is no need to introduced into the separate storage of these models) (emphasis added). 
Aswathanarayana and Dauchy are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana and Dauchy before him or her, to modify the system of Aswathanarayana to include the teachings of Dauchy, as a system for  a cloud controller for service instance deployment, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to target multiple platforms, as suggested by Dauchy (p. 4, 5th para., p. 10, 3rd para.).      
   In regards to claim 3, Aswathanarayana teaches:
the information about the target platform is added to parameters "inputs" of a TOSCA template (column 15, lines 39-51, see a platform independent provisioning template based on at least one of a resource specification and a configuration data, the platform independent provisioning template being compatible with multiple cloud platforms, wherein the platform independent provisioning template comprises a unified cloud deployment context (UCDC) template in XML format based on topology and orchestration specification for cloud application (TOSCA) standard; generating, via the processor, a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data). 

   In regards to claim 7, Aswathanarayana teaches:
 the application deployment template further comprises a transfer indication, and the transfer indication is used to indicate sending of the application deployment information to the target platform (column 1, lines 33-36, see most cloud providers support a template driven provisioning capability which use application program interfaces (APIs) defined by the respective cloud provider to trigger the provisioning), (Abstract, see provisioning the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) and (column 6, lines 37-44, see the provisioning module 204 programmatically invokes the APIs on the target cloud platforms through the cloud interface 207 to trigger the provisioning of the required resources including Virtual Machines, Storage, Network, OS, and so forth. It should be noted that the API is provided by the target cloud platform and artefacts invokes the relevant APIs provided by the target cloud platform).


   In regards to claim 8, Aswathanarayana teaches:
the obtaining values of configuration parameters required for the application deployment on the target platform comprises: obtaining the values of the parameters required for application deployment from a service requester according to parameter information that is required for application deployment and that is received from the target platform (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) and (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface) (emphasis added).

   In regards to claim 9, Aswathanarayana teaches:
A method, comprising: (Abstract, see a system and method for provisioning of application environment and deployment of application across hybrid cloud platform. In one embodiment, a method is provided for provisioning an application environment across a hybrid cloud platform. The method comprises generating a platform independent provisioning template based on at least one of a resource specification and a configuration data. The platform independent provisioning template is compatible with multiple cloud platforms).
determining a target platform for application deployment (column 17, lines 39-43, see the platform independent provisioning template comprises a unified cloud deployment context (UCDC) template in XML format based on topology and orchestration specification for cloud application (TOSCA) standard) and (column 5, lines 22-32 , see the UCDC template is based on TOSCA (topology and orchestration specification for cloud application) standard with certain specific extensions. The UCDC template includes a static representation section of the template called UCDC-Service Context (UCDC-SC). The UCDC-SC contains of a topology definition (UCDC-TD) and a workflow definition (UCDC-WD) for the application environment. UCDC-TD represents the topology using constructs like NodeType (NT), RelationshipType (RT) and ArtifactType (AT) as per the TOSCA standard).  
generating application deployment information required for the application deployment on the target platform (column 4, lines 37-54, see for example, it facilitates the admin user to define configuration of resource specification (RS) to be employed for creation of platform independent provisioning templates. Similarly, it facilitates the end user to provision application environment and to deploy application across the hybrid cloud platform. The resource specification may include an application specification (AS) and a deployment specification (DS). Application specification includes details about the type of workload to be deployed. Similarly, deployment specification includes details about the target cloud platform. In some embodiments, resource specification may also include information like a computing capacity, a storage capacity, a network requirement, an application executable, an application container, a middleware information, a database information, and so forth. Further, resource specification may also include a workflow specification (WS) which in turn includes process flows for provisioning and deployment). 
creating an application deployment template conforming to a TOSCA template format (column 17, lines 39-43, see the platform independent provisioning template comprises a unified cloud deployment context (UCDC) template in XML format based on topology and orchestration specification for cloud application (TOSCA) standard) and (column 5, lines 22-32 , see the UCDC template is based on TOSCA (topology and orchestration specification for cloud application) standard with certain specific extensions. The UCDC template includes a static representation section of the template called UCDC-Service Context (UCDC-SC). The UCDC-SC contains of a topology definition (UCDC-TD) and a workflow definition (UCDC-WD) for the application environment. UCDC-TD represents the topology using constructs like NodeType (NT), RelationshipType (RT) and ArtifactType (AT) as per the TOSCA standard).  
the application deployment template comprises information about the target platform (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform), (column 5, lines 49-55, see further, the template module 203 generates the target platform artefacts (TPA) using UCDC-TD, TCPS and RM. TPA includes artefacts like target platform specific scripts, target platform specific templates, target platform specific configurations, and so forth. In some embodiments, TPA includes at least one of a target provisioning template and a target provisioning script) and (column 8, lines 44-47, see  the template module generates the UCDC-WD using the WS, DS, TCPS. The template module further generates the target platform artefacts (TPA) using the TCPS, URS and RM information and captures the artefact information in the AT construct of UCDC-TD).
the application deployment information required for the application deployment on the target platform (column 4, lines 37-54, see  for example, it facilitates the admin user to define configuration of resource specification (RS) to be employed for creation of platform independent provisioning templates. Similarly, it facilitates the end user to provision application environment and to deploy application across the hybrid cloud platform. The resource specification may include an application specification (AS) and a deployment specification (DS). Application specification includes details about the type of workload to be deployed. Similarly, deployment specification includes details about the target cloud platform. In some embodiments, resource specification may also include information like a computing capacity, a storage capacity, a network requirement, an application executable, an application container, a middleware information, a database information, and so forth. Further, resource specification may also include a workflow specification (WS) which in turn includes process flows for provisioning and deployment). 
Aswathanarayana doesn’t explicitly teach:
the target platform is a platform of a type other than a TOSCA platform.
However, Dauchy teaches such use: (p. 4, 5th para., see one example is using cloud application such as topology specification (TOSCA) and other public model standard, which enables the portability of the model. In one example, the combined market portal 202 to allow a model standard proxy and shared model storage 210. In this way, it can be Introspective in the model at each client environment, be customized for the particular case, and then is used for performing automatic life cycle operation (such as installation, configuration, updating, stopping, etc.). there is no need to introduced into the separate storage of these models) (emphasis added). 
Aswathanarayana and Dauchy are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana and Dauchy before him or her, to modify the system of Aswathanarayana to include the teachings of Dauchy, as a system for  a cloud controller for service instance deployment, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to target multiple platforms, as suggested by Dauchy (p. 4, 5th para., p. 10, 3rd para.).      

   In regards to claim 11, Aswathanarayana teaches:
the information about the target platform is added to parameters “inputs” of a TOSCA template (column 15, lines 39-51, see a platform independent provisioning template based on at least one of a resource specification and a configuration data, the platform independent provisioning template being compatible with multiple cloud platforms, wherein the platform independent provisioning template comprises a unified cloud deployment context (UCDC) template in XML format based on topology and orchestration specification for cloud application (TOSCA) standard; generating, via the processor, a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data).
   In regards to claim 15, Aswathanarayana teaches:
the application deployment template further comprises a transfer indication, and the transfer indication is used to indicate sending of the application deployment information to the target platform (column 1, lines 33-36, see most cloud providers support a template driven provisioning capability which use application program interfaces (APIs) defined by the respective cloud provider to trigger the provisioning), (Abstract, see provisioning the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) and (column 6, lines 37-44, see the provisioning module 204 programmatically invokes the APIs on the target cloud platforms through the cloud interface 207 to trigger the provisioning of the required resources including Virtual Machines, Storage, Network, OS, and so forth. It should be noted that the API is provided by the target cloud platform and artefacts invokes the relevant APIs provided by the target cloud platform).

   In regards to claim 16, Aswathanarayana teaches:
A system, comprising: an upper server; and a target platform (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) and (column 11, line 66 – column 12, line 8, see a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform).
the upper server is configured to: receive an application deployment request (column 8, lines 60-62, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface), (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform) and (column 11, line 66 – column 12, line 8, see the disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform).
determine, based on the application deployment request, a deployment template required for application deployment (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform), (column 5, lines 49-55, see further, the template module 203 generates the target platform artefacts (TPA) using UCDC-TD, TCPS and RM. TPA includes artefacts like target platform specific scripts, target platform specific templates, target platform specific configurations, and so forth. In some embodiments, TPA includes at least one of a target provisioning template and a target provisioning script) and (column 8, lines 44-47, see  the template module generates the UCDC-WD using the WS, DS, TCPS. The template module further generates the target platform artefacts (TPA) using the TCPS, URS and RM information and captures the artefact information in the AT construct of UCDC-TD).
the deployment template conforms to a TOSCA template format (column 17, lines 39-43, see the platform independent provisioning template comprises a unified cloud deployment context (UCDC) template in XML format based on topology and orchestration specification for cloud application (TOSCA) standard) and (column 5, lines 22-32 , see the UCDC template is based on TOSCA (topology and orchestration specification for cloud application) standard with certain specific extensions. The UCDC template includes a static representation section of the template called UCDC-Service Context (UCDC-SC). The UCDC-SC contains of a topology definition (UCDC-TD) and a workflow definition (UCDC-WD) for the application environment. UCDC-TD represents the topology using constructs like NodeType (NT), RelationshipType (RT) and ArtifactType (AT) as per the TOSCA standard).  
the deployment template comprises information about a target platform (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform), (column 5, lines 49-55, see further, the template module 203 generates the target platform artefacts (TPA) using UCDC-TD, TCPS and RM. TPA includes artefacts like target platform specific scripts, target platform specific templates, target platform specific configurations, and so forth. In some embodiments, TPA includes at least one of a target provisioning template and a target provisioning script) and (column 8, lines 44-47, see  the template module generates the UCDC-WD using the WS, DS, TCPS. The template module further generates the target platform artefacts (TPA) using the TCPS, URS and RM information and captures the artefact information in the AT construct of UCDC-TD).
application deployment information required for application deployment on the target platform (column 4, lines 37-54, see  for example, it facilitates the admin user to define configuration of resource specification (RS) to be employed for creation of platform independent provisioning templates. Similarly, it facilitates the end user to provision application environment and to deploy application across the hybrid cloud platform. The resource specification may include an application specification (AS) and a deployment specification (DS). Application specification includes details about the type of workload to be deployed. Similarly, deployment specification includes details about the target cloud platform. In some embodiments, resource specification may also include information like a computing capacity, a storage capacity, a network requirement, an application executable, an application container, a middleware information, a database information, and so forth. Further, resource specification may also include a workflow specification (WS) which in turn includes process flows for provisioning and deployment). 
the application deployment information is sent to the target platform based on the information about the target platform in the deployment template (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface).
determine configuration parameters required for application deployment after receiving the application deployment information sent by the upper server (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) and (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface) (emphasis added).
send a request used to obtain the configuration parameters required for application deployment to the upper server; (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms), (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform) and (column 11, line 66 – column 12, line 8, see the disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform) (emphasis added). 
the upper server is further configured to: obtain values of the configuration parameters required for the application deployment on the target platform after receiving the request that is sent by the target platform and that is used to obtain the configuration parameters required for the application deployment; send the values of the configuration parameters to the target platform (column 11, line 66 – column 12, line 8, see the disclosed methods and systems may be implemented on a conventional or a general-purpose computer system, such as a personal computer (PC) or server computer. Referring now to FIG. 6, a block diagram of an exemplary computer system 601 for implementing embodiments consistent with the present disclosure is illustrated. Variations of computer system 601 may be used for implementing system 100 and DPDS engine 200 for provision of application environment and deployment of application across the hybrid cloud platform), (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface) and (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) (emphasis added).
the target platform is further configured to deploy an application based on the application deployment information and the values of the configuration parameters required for application deployment (column 8, line 60- column 9, line 7, see at step 302, the provisioning module obtains the request to trigger the provisioning from the user through the user interface. The provisioning module then retrieves the configuration data from the configuration module and the UCDC template from the template module. For each target platform, the provisioning module registers the target platform artefacts (TPA). For registering TPA, the cloud interface creates a session with the target platform using the relevant credentials, the provisioning module then retrieves the relevant TPA from the template module, the provisioning module then registers or uploads the TPA with the target cloud platform through the cloud interface) and (column 2, lines 25-38, see the processor-executable instructions, on execution, further cause the processor to generate a plurality of target platform artefacts compatible with a corresponding plurality of target cloud platforms based on at least one of the resource specification and the configuration data. The processor-executable instructions, on execution, further cause the processor to associate the plurality of target platform artefacts with the platform independent provisioning template. The processor executable instructions, on execution, further cause the processor to provision the application environment across the hybrid cloud platform by executing the platform independent provisioning template on each of the plurality of target cloud platforms) (emphasis added). 
Aswathanarayana doesn’t explicitly teach:
the target platform is a platform of a type other than a TOSCA platform.
However, Dauchy teaches such use: (p. 4, 5th para., see one example is using cloud application such as topology specification (TOSCA) and other public model standard, which enables the portability of the model. In one example, the combined market portal 202 to allow a model standard proxy and shared model storage 210. In this way, it can be Introspective in the model at each client environment, be customized for the particular case, and then is used for performing automatic life cycle operation (such as installation, configuration, updating, stopping, etc.). there is no need to introduced into the separate storage of these models) (emphasis added). 
Aswathanarayana and Dauchy are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana and Dauchy before him or her, to modify the system of Aswathanarayana to include the teachings of Dauchy, as a system for  a cloud controller for service instance deployment, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to target multiple platforms, as suggested by Dauchy (p. 4, 5th para., p. 10, 3rd para.).      

11.	Claims 2, 4-6, 10, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aswathanarayana et al., U.S. Patent No. 9,935,825 (hereinafter Aswathanarayana) in view of Dauchy in view of Gocek et al., U.S. 2016/0259658 (hereinafter Gocek). 
In regards to claims 1, 9 and 16 the rejections above are incorporated respectively.
   In regards to claim 2, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:   
the target platform is an OVF platform,
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      

   In regards to claim 4, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:
the application deployment information is an OVF deployment package or an address of the OVF deployment package.
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      

   In regards to claim 5, Aswathanarayana teaches:
the application deployment information is added to deployment artifacts of deployment nodes in a TOSCA template (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform) and (column 5, lines 27-32, see the UCDC-SC contains of a topology definition (UCDC-TD) and a workflow definition (UCDC-WD) for the application environment. UCDC-TD represents the topology using constructs like NodeType (NT), RelationshipType (RT) and ArtifactType (AT) as per the TOSCA standard).

   In regards to claim 6, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:
the application deployment information is placed in the deployment artifacts in a   form of a file address, and the file address is an address for storing the OVF deployment package.
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      

   In regards to claim 10, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:
the target platform is an OVF platform.
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      

   In regards to claim 12, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:
the application deployment information is an OVF deployment package or an address of the OVF deployment package.
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      

   In regards to claim 13, Aswathanarayana teaches:
the application deployment information is added to deployment artifacts of deployment nodes in a TOSCA template (column 6, lines 32-37, see requests to provision the resources using the registered templates may be made. For example, once the artefacts are registered on the target platform, the provisioning module 204 executes the workflows defined in the UCDC-WD to provision the necessary resources on the target cloud platform) and (column 5, lines 27-32, see the UCDC-SC contains of a topology definition (UCDC-TD) and a workflow definition (UCDC-WD) for the application environment. UCDC-TD represents the topology using constructs like NodeType (NT), RelationshipType (RT) and ArtifactType (AT) as per the TOSCA standard).

   In regards to claim 14, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:
the application deployment information is placed in the deployment artifacts in a form of a file address, and the file address is an address for storing the OVF deployment package.
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      

   In regards to claim 17, Aswathanarayana and Dauchy, in particular Aswathanarayana doesn’t explicitly teach:
the target platform is an OVF platform.   
However, Gocek teaches such use: (p. 1, [0003], see DTMF OVF (distributed management task force open virtualization format, also sometimes referred to herein, more simply, as OVF) is a common packaging format for independent software vendors (ISVs) to package and securely distribute virtual appliances, enabling cross-platform portability. By packaging virtual appliances in OVF, ISVs can create a single, pre-packaged appliance that can run on customers' virtualization platforms of choice. For example, within OVF, information about the vendor, and the product can be stored which later, can be accessed through VM Manager. Descriptors included within a product packaged in OVF format may provide information about the installed software such as product name, vendor name, software version, product URL (universal resource locator) and/or vendor URL, etc. OVF can group descriptors into sections such as discs, network, resource, product, EULA (end user license agreement) terms, etc. OVF descriptors are conventionally used to provide additional information on VM in VM Manager). 
Aswathanarayana, Dauchy and Gocek are analogous art because they are from the same field of endeavor, application deployment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Aswathanarayana, Dauchy and Gocek before him or her, to modify the system of Aswathanarayana and Dauchy, in particular Aswathanarayana to include the teachings of Gocek, as a system for  discovery of virtual machines, and accordingly it would enhance the system of Aswathanarayana, which is focused on provisioning of applications in a hybrid cloud platform, because that would provide Aswathanarayana with the ability to utilize an OVF platform, as suggested by Gocek (p. 1, [0003], p. 7, [0076]).      
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Kumar et al., 	 	9935825

Hirsch  et al., 	 9134964

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193